 CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
Exhibit 10.11


The Long-term Cooperation Agreement
 
Between
 
Henan Jinding Chemical Industry Co., Ltd.
 
And
 
Southwest Chemical Institute


Party A: Henan Jinding Chemical Industry Co., Ltd.
Party B: Sichuan Tianyi Science & Technologies Co., Ltd. (Southwest Chemical
Institute)


1.
Since both parties want to form the strategic coalition in production, studying
and research, to realize the development and innovation, Party A and Party B
herewith have reached a common understanding through friendly negotiations,
which is to build the long-term strategic technology cooperation partnership.



2.
Party A is the one of the excellent Henan private-owned enterprises and the
high-tech company of fastest development as well. In order to realize the
development targets in the Eleventh Five Year, maintain the healthy progress and
make the business bigger and stronger in a fast step, it is required to have the
technology support backed from Party B. Meanwhile, as Party A is under overseas
listing process right now, which indicates the smooth financing channel and
strong capital advantages, it also requires Party B to provide profound
technology support.

 
3.
Party B is a comprehensive institute with its major research focused on the
chemical engineering of gas & coal and C1 Chemistry and possesses very powerful
capability in scientific research and design. It needs Party A by utilizing it
as the pilot plant to enlarge, produce and promote its scientific research
results.



4.
The cooperative areas of both parties are as follows:




 
1)
*****




 
2)
The expansion of DME and the deeper development of downstream products. Party B
shall cooperate Party A on the basis of current manufacturing equipment to
realize the manufacturing scale of a ***** output per year in the Eleventh Five
Year. Party A also shall become the cooperative partner on the R&D of DME’s
downstream products, undertake the pilot testing and technology promotion in the
research and finally set up the production base of DME and its downstream
products.

 

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 

 
3)
Party A shall participate the R&D in those national core technology projects
undertaken by Party B, apply the R&D results of those national core technology
projects in priority and assure the innovation and advancement of those
production technologies.




 
4)
In case that the technology conditions of Party A can be satisfied, the national
core technology projects undertaken by Party B shall consider Party A as the
most preferential cooperative partner and shall describe the rights and
liabilities of both parties in the form of contract.




 
5)
Both parties shall strengthen the communication on information and R&D work in
the form of technology cooperation, establish a periodic communication system.
For further collaboration, Party B shall provide technology training and guiding
to the technological staff of Party A.



5.
Both parties have unanimously agreed to combine Party A’s advantages in
resources, policies and capital financing with Party B’s advantages in human
resources, technologies and information areas and thereby form the strong union
to complement the advantages one another, co-share both the information and
other resources, further develop the new-energy products and finally
co-construct the new-energy production base in the field of coal chemical
engineering.



6.
Either party herewith identically commits to establish the mutual-beneficial and
win-win long-term strategic cooperation partnership. In this way Party B would
fully utilize its advantages on scientific and technology innovation to develop
technologies in the chemical engineering of coal and on other downstream
products and provide technology support in doing the stronger business,
prolonging the industrial chains and realizing the recycling economy.



7.
This contract is prepared in octuplicate with either party hold four copies and
becomes effective once being signed and sealed by both representatives.

 
Party A: Henan Jinding Chemical Industry Co., Ltd. (Sealed)
Representative: Ding Kefeng


Party B: Sichuan Tianyi Science & Technologies Co., Ltd. (Sealed)
Representative: Huang Weizhu


Dated on July 25, 2006
 

--------------------------------------------------------------------------------

